NO. 07-05-0239-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                               SEPTEMBER 29, 2005

                        ______________________________


                           OAKWIND, LTD., APPELLANT

                                         V.

                          TGI FRIDAYS, INC., APPELLEE


                      _________________________________

            FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY;

            NO. 017-209288-04; HONORABLE FRED W. DAVIS, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                             MEMORANDUM OPINION


      Appellant Oakwind, Ltd. appealed a summary judgment in favor of appellee TGI

Fridays, Inc. for a claim on common area maintenance charges due under a lease.

Pending before this Court is a joint motion to dismiss the appeal by which the parties

represent Oakwind no longer wishes to pursue the matter.
      Without passing on the merits of the appeal, we grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a). Pursuant to the motion, costs are to be assessed against

the party incurring them. Having dismissed the appeal at the request of the parties, no

motion for rehearing will be entertained and our mandate will issue forthwith.



                                         Don H. Reavis
                                           Justice




                                            2